CLD-333                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 15-2917
                                         ___________

                In re: ARTHUR SCOTT PRELLE; CAROL ANN PRELLE,
                                                 Petitioners
                        ____________________________________

                        On a Petition for Writ of Mandamus from the
                   United States District Court for the District of Delaware
                            (Related to Civ. No. 1-15-mc-00149)
                        ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 11, 2015
         Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                                   (Filed: October 2, 2015)
                                          _________

                                          OPINION*
                                          _________

PER CURIAM

         Pro se petitioners Arthur and Carol Prelle have filed a petition for writ of

mandamus. For the reasons set forth below, we will deny the Prelles’ petition.

         In their complicated and sometimes opaque mandamus petition,1 the Prelles

challenge a mortgage-foreclosure action in the Delaware Superior Court. The Prelles


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
    The Prelles employ language and arguments common to adherents of the so-called
allege that Carol obtained a mortgage loan for her home in Claymont, Delaware. In

2014, Wells Fargo, which by this point had acquired the original lender’s interest in the

mortgage, initiated foreclosure proceedings. See Del. Super. Ct. No. N14L-05-013. It

appears that a sheriff’s sale was held in June 2015, and the property was sold. Currently

pending in the Delaware Superior Court is a motion by the sheriff’s-sale buyer for a writ

of possession. See generally Del. Code Ann. tit. 10, § 5011.

       In June 2015, the Prelles filed an action in the District Court. See D. Del. Civ. A.

No. 1:15-mc-0149. The Prelles captioned that action as Arthur and Carol Prelle (private

American national citizens) vs. ARTHUR and CAROL PRELLE (registered entities

established in the State of New Jersey). They objected, broadly, to the ongoing

foreclosure proceedings, and sought to file a lis pendens against the property. The

District Court dismissed the action as frivolous, concluding that the Prelles had failed to

allege a basis for federal jurisdiction.

       The Prelles challenge both the federal and state proceedings. They allege that they

retain ownership of the property, that Wells Fargo has acted improperly in pursuing the

foreclosure action, that procedural irregularities have marred the state action, and that the

District Court committed legal errors in dismissing the federal action.

       A writ of mandamus is a drastic remedy available in only extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).


“sovereign-citizens movement.” See generally Coppedge v. Deutsche Bank Nat’l Trust,
511 F. App’x 130, 131 (3d Cir. 2013) (discussing similar theories).
                                           2
Generally, mandamus is a means “to confine an inferior court to a lawful exercise of its

prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do

so.” Id. (quoting In re Patenaude, 210 F.3d 135, 140 (3d Cir. 2000)).

       Under the All Writs Act, Congress has conferred jurisdiction on this Court to issue

writs of mandamus “in aid of” our jurisdiction and “agreeable to the usages and

principles of law.” 28 U.S.C. § 1651(a). We may therefore consider a petition for

mandamus only if the action involves subject matter that may at some time come within

this Court’s appellate jurisdiction. See United States v. Christian, 660 F.2d 892, 894-95

(3d Cir. 1981). To the extent that the Prelles ask us to direct the Delaware Superior Court

to terminate the foreclosure action (or order that court to take any particular action), we

lack authority to grant their request. See In re Wolenski, 324 F.2d 309, 309 (3d Cir.

1963) (per curiam); see also White v. Ward, 145 F.3d 1139, 1140 (10th Cir. 1998).

       Moreover, mandamus may not be used as a substitute for appeal. See In re Diet

Drugs, 418 F.3d at 378-79. “If, in effect, an appeal will lie, mandamus will not.” In re

Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003). Thus, the Prelles cannot

challenge the District Court’s dismissal of their action in D. Del. Civ. A. No. 1:15-mc-

0149 via a petition for writ of mandamus.

       Accordingly, we will deny the Prelles’ mandamus petition. Moreover, insofar as

the Prelles seek an injunction pending the disposition of their mandamus petition, their

request is denied because they have not established a likelihood that they will prevail on

the merits. See NutraSweet Co. v. Vit–Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir.
                                               3
1999); SEC v. Citigroup Global Markets Inc., 673 F.3d 158, 162 (2d Cir. 2012). Finally,

because the Prelles have not shown that “disclosure will work a clearly defined and

serious injury to the party seeking closure,” In re Cendant Corp., 260 F.3d 183, 194 (3d

Cir. 2001) (quoting Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994)), we deny

their motion to seal their filings.




                                            4